department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb sonanaacannnnns xxxxxxxxxaxxxxxx xxxxxxxxaxxxxxx legend uil ep p ae ts taxpayer a xxxxxxxxxxxxxxxxx taxpayer b xxxxxxxxxxxxxxxxx taxpayer c xxxxxxxxxxxxxxxxx taxpayer d xxxxxxxxxxxxxxxxx decedent e administrator f xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx ira x xxxxxxxxxxxxxxxxx amount y xxxxxxxxxxxxxxxxx amount z xxxxxxxxxxxxxxxxx dear xxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request rulings under sec_401 and sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested decedent e died testate on date after having attained her required_beginning_date as defined in sec_401 of the code at the date of her death decedent e was the owner of an individual_retirement_account ira x which at xxxxxxxxxx -page'2 of the time of her death had a value of amount z and which as of date had a value of amount y administrator f was appointed administrator of decedent e’s estate under applicable state law decedent e did not name a beneficiary of ira x thus decedent e’s estate is the sole beneficiary thereof in accordance with decedent e’s last will and testament administrator f and taxpayers b c and d such individuals hereinafter referred to individually as beneficiary and collectively as beneficiaries are entitled to equal one- fourth shares of ira x as beneficiaries of decedent e’s estate none of the beneficiaries is a surviving_spouse of decedent e administrator f intends to divide ira x into four equal shares one for each of the beneficiaries this will be accomplished by dividing ira x by means of a series of trustee-to-trustee transfers into four distinct sub-iras each intended to be established as an inherited ira each sub-ira is titled in a manner that indicates it is decedent e’s ira for the benefit of f b o a specified beneficiary each of the sub-iras will receive a pro-rata share of all earnings and interest of ira x which is allocated in a reasonable and consistent manner and calculated up to the date of the transfer minimum required distributions within the meaning of sec_401 of the code have and will continue to be made from ira x for each year up through the year in which the trustee-to-trustee transfers are made to the four distinct sub-iras thereafter each of the four sub-iras will make distributions intended to meet the minimum_required_distribution requirements of sec_401 of the code based on decedent e’s remaining life expectancy based on the above facts and representations you requested the following rulings each beneficiary’s one-fourth interest in ira x can be segregated and held in a separate inherited sub-ira for purposes of determining the - minimum_required_distribution under sec_401 of the code each of the sub-iras created by means of the trustee-to-trustee transfers each of which will be titled decedent e deceased ira f b o a specified beneficiary constitutes an inherited ra under sec_408 of the code the minimum_required_distribution requirement under sec_401 of the code with respect to each distinct sub-ira may be met by distributing amounts annually from such sub-ira calculated using decedent e’s remaining life expectancy using the age of decedent e as of her birthday in the calendar_year of her death reduced by one for each subsequent calendar_year in accordance with sec_1_401_a_9_-5 q a-5 of the income_tax regulations regulations the transfer of each beneficiary’s one-fourth interest in ira x to the corresponding sub-ira in decedent e’s name for the benefit of such beneficiary will not constitute a distribution within the meaning of section xxkkkakk -page'3 of d of the code nor will it be considered an attempted rollover from ira x to the sub-ira sec_408 and sec_401 of the code and the regulations promulgated thereunder mandate that certain minimum required distributions be made from a traditional individual_retirement_account ira if the ira holder hereinafter referred to as a participant has attained her required_beginning_date as defined in sec_401 of the code sec_401 of the code and sec_1_401_a_9_-2 q a-5 of the regulations provides that if a participant dies after distributions under sec_401 of the code have begun but before the entire benefit has been distributed then the remaining portion of the benefit must be distributed to the participant's beneficiary at least as rapidly as under the method of distribution being used as of the date of the participant’s death sec_401 of the code and sec_1_401_a_9_-2 q a-2 b of the regulations provide that a participant's required_beginning_date for purposes of receiving minimum required distributions under sec_401 is april of the calendar_year following the calendar in which he or she attains age sec_408 of the code generally provides that in accordance with the rules of sec_72 of the code amounts paid or distributed from an ira are included in the gross_income of the payee or distributee sec_408 of the code generally prohibits a tax-free_rollover from an inherited ira to the ira of a non-spouse beneficiary under sec_408 of the code an ira is treated as inherited if the individual for whose benefit the account is maintained acquired the account by reason of the death of another individual sec_1_401_a_9_-4 q a of the regulations provides that a designated_beneficiary is an individual who is designated as a beneficiary under the plan sec_1 a - q a-3 of the regulations clarifies that only individuals may be designated beneficiaries according to that regulation a person that is not an individual such as a participant's estate may not be a designated_beneficiary furthermore sec_1_401_a_9_-4 q a-4 of the regulations states that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of death sec_1_401_a_9_-5 q a-5 of the regulations states the manner in which minimum required distributions under sec_401 of the code must be calculated if an ira participant dies without a designated_beneficiary after her required_beginning_date as defined in sec_401 of the code under sec_1_401_a_9_-5 q a-5 a and c of the regulations the applicable distribution period for purposes of calculating such minimum required distributions for distribution calendar years after the distribution calendar_year containing the participant's death is the participant’s remaining life expectancy using her age as of her birthday in the calendar_year of her death section xxxxxxxxxx -page’4 of a -5 q a-5 c of the regulations further states that in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year of the participant's death for purposes of applying the minimum_required_distribution requirements of sec_408 and sec_401 of the code sec_1_401_a_9_-8 q a-2 a of the regulations allows the interests of distinct beneficiaries in the account of a deceased participant to be divided into separate segregated accounts sec_1_401_a_9_-8 qé a-3 of the regulations provides that under such circumstances all post-death investment gains and losses for the period prior to the establishment of such separate_accounts must be allocated on a pro-rata basis in a reasonable and consistent manner among the separate_accounts revrul_78_406 1978_2_cb_157 states that the direct transfer of funds from one ira trustee to another does not result in a payment or distribution of the funds for purposes of sec_408 of the code the revenue_ruling also says this conclusion applies regardless of whether the bank trustee initiates such a transfer or the participant directs it revrul_78_406 further provides that a transfer from one ira bank trustee to another even if directed by the participant is not a rollover_contribution to the recipient ira for purposes of sec_408 of the code because the funds are not within the direct control and use of the participant according to the facts represented herein each of the sub-iras will represent a distinct beneficiary's interest in ira x administrator f has also represented that all of the investment gains and losses of ira x for the period prior to the asset transfers to each sub-ira will be allocated on a pro-rata basis among the sub-iras in a reasonable and consistent manner accordingly pursuant to sec_1_401_a_9_-8 q a-2 a and of the regulations each of the sub-iras may be considered separately and need not be aggregated with the other sub-iras for purposes of applying the minimum_required_distribution requirements of sec_408 and sec_401 of the code as stated above pursuant to the facts represented herein each of the sub-iras represents a distinct beneficiary’s interest in ira x therefore each of the sub-iras is being maintained for the benefit of one of the beneficiaries each of whom acquired such sub-ira by reason of the death of decedent e consequently pursuant to sec_408 of the code each of the sub-iras is an inherited ira under the facts represented herein decedent e did not name a beneficiary of ira x therefore pursuant to sec_1_401_a_9_-4 q a-1 of the regulations the beneficiaries are not designated beneficiaries for purposes of sec_401 of the code furthermore the represented facts reflect that decedent e died after her required_beginning_date as defined in sec_401 of the code therefore pursuant to sec_1_401_a_9_-5 q a-5 a and c of the regulations the applicable distribution period for purposes of calculating minimum required distributions under section xxxxxxxxxx ‘page '5 of l a of the code for each of the sub-iras is measured by decedent e’s remaining life expectancy using her age as of her birthday in the calendar_year of her death in subsequent calendar years as stated in sec_1_401_a_9_-5 q a-5 c of the regulations the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year of decedent e’s death the holding of revrul_78_406 would apply to the facts represented herein because each sub-ira is set up and maintained in the name of decedent e for the benefit of a specified beneficiary but for the asset transfers to the sub-iras after decedent e’s death and until such time as distributions would have been made to the beneficiaries ira x would have been held in decedent's name for the benefit of the beneficiaries consequently the beneficiaries have no greater direct control or use of the ira x funds as a result of the trustee-to-trustee transfers from ira x to the sub- iras therefore with respect to the rulings requested we conclude each beneficiary’s one-fourth interest in ira x can be segregated and held in a separate inherited sub-ira for purposes of determining the minimum_required_distribution under sec_401 of the code each sub-ira created by means of the trustee-to-trustee transfer which will be titled decedent e deceased ira f b o a specified beneficiary constitutes an inherited ira under sec_408 of the code the minimum_required_distribution requirement under sec_401 of the code with respect to each distinct sub-ira may be met by distributing amounts annually from such sub-ira calculated using decedent e’s remaining life expectancy as of decedent e’s birthday in the calendar_year of her death reduced by one for each subsequent calendar_year in accordance with sec_1_401_a_9_-5 q a-5 of the regulations the transfer of each beneficiary’s one-fourth interest in ira x to a sub- ira in decedent's name for the benefit of such beneficiary will not constitute a distribution within the meaning of sec_408 of the code nor will it be considered an attempted rollover from ira x to the distinct sub-ira this ruling assumes the above iras satisfy the requirements of sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative xxxxxxxxxx -page’6 of your ruling_request included a user_fee of counsel's office the applicable user_fee for rulings issued by the employee_plans divisionisdollar_figure counsel's office urider separate cover t accordingly a refund of dollar_figure_-_-swill be issued by the chief --_-‘firhich you paid to our chief a if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxx d 000000xx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely aura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxkxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx
